DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
	Regarding claim 16, claim 16 is directed to “A towel according to claim 1, comprising a fold along the frangible seal, and further comprising an exterior envelop that contains the towel.”  Based on, e.g. Fig. 7 and p. 8, ll. 22 – 30, of the instant specification, it appears “envelop” should be “envelope”.  This recommendation forms the basis of interpretation for this Office Action.
	Appropriate correction is required.

Information Disclosure Statement
The examiner has made corrections to Citation Nos. 15 and 28 in the U.S. Patents section to correctly identify the document number based on the date and name of patentee or application of the cited document.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 is directed to a towel comprising, in relevant part, “a cloth at least partially attached to the towel and at least partially forming an outer surface of the towel” (ll. 5 – 6 of the claim).  The phrase “at least partially attached to the towel” implies the cloth is a separate and distinct feature from the towel whereas the phrase “at least partially forming an outer surface of the towel” implies the cloth is a part of the towel.  Therefore, the metes and bounds of claim 1 are unclear in that it cannot be readily determined whether the cloth is a part of the towel or if the cloth and the towel combine to form a separate structure.
	The instant specification suggests the cloth is at least partially attached to the flexible reaction vessel in the towel (e.g. Fig. 2, 3, 7; p. 3, ll. 3 – 6; p. 6, ll. 16 – 17; p. 7, ll. 23 – 31; p. 9, ll. 12 – 15; p. 12, ll. 18 – 33).  Therefore, it appears claim 1 may be better stated as the cloth being at least partially attached to the flexible reaction vessel.  The examiner respectfully requests verification and correction, as necessary, regarding this matter.
	Regarding claims 2 – 17, each of claims 2 – 17 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 1.
	Regarding claim 3, recites the limitation “the cloth material” in l. 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, upon which claim 3 depends via claim 2, refers to a cloth.  It appears the cloth of claim 1 should provide antecedent basis, but this is not readily clear.  If this is indeed the case, the examiner recommends “the cloth material” read as “the cloth”.
	Regarding claim 16, claim 16 is directed to “A towel according to claim 1, comprising a fold along the frangible seal, and further comprising an exterior envelop[e] that contains the towel.”
	In the context of claim 16, the term “contains” is understood to relate to the action of the envelope a container, e.g. analogous to the manner in which food is contained within a can, rather than as a synonym for the more generic term “comprises”.  

	The instant specification suggests the envelope forms a temporary container to protect the towel prior to use (e.g. Fig. 7; p. 8, l. 22, to p. 9, l. 3).  A combination is an organization of which a subcombination or element is a part.  See MPEP § 806.05(a).  Because of the envelope, the towel of claim 1 and its additional features recited in claim 16 are a subcombination.  Combined with the envelope, said additionally-defined towel are a combination.  The examiner recommends re-writing claim 16 to better reflect its apparent form as a combination claim, which the body suggests, rather than as a subcombination claim which the preamble suggests.
	For example, claim 16 can be directed to an “enveloped towel”.  However, if Applicant desires a different recitation which can differentiate the towel from the combination of the towel and the envelope, the examiner invites Applicant to amend claim 16 in such a manner.
	Regarding claim 18, claim 18 recites the limitation “the microorganisms” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manske (US 6,811,338 B1).  Claim 17 relies on Jagannath (US 6,767,882 B1) as an evidentiary disclosure.
	Regarding claim 1, Manske discloses a towel (“semi-enclosed applicator”, e.g. “mitt” 10: e.g. Fig. 1 – 6; Col. 2, ll. 7 – 29; Col. 2, l. 65, to Col. 19, l. 30) comprising: a flexible reaction vessel, wherein the reaction vessel includes a first compartment containing a first reactant and a second compartment containing a second reactant (“heating/cooling element”, “temperature changing element”, e.g. “rupturable pouch” 240: e.g. Fig. 7 – 28; Col. 3, l. 53, to Col. 4, l. 29; Col. 14, l. 28, to Col. 19, l. 30); a frangible seal 242: e.g. Fig. 7 – 28; Col. 15, ll. 15 – 19; Col. 16, l. 60, to Col. 17, l. 45); and a cloth at least partially attached to the towel and at least partially forming an outer surface of the towel (a nonwoven comprised in either of a “front panel” 24 or a “back panel” 26 respectively forming “front outer surface” 31 and “rear outer surface” 33 of the “mitt” 10: e.g. Fig. 1 – 6; Col. 5, l. 66, to Col. 8, l. 67).
	The examiner regards Manske’s “semi-enclosed applicator”, e.g. “mitt” 10, as a towel in view of its desired absorbent functions, e.g. as a cleaning apparatus, and the fact that portions of the “mitt” 10, especially the cloth, comprise towel materials (e.g. Col. 2, ll. 18 – 29; Col. 6, l. 64, to Col. 10, l. 59).
	Regarding claim 2, in addition to the limitations of claim 1, Manske discloses the cloth comprises a liquid solution (“cleaning solution”: e.g. Col. 2, ll. 18 – 25; Col. 6, ll. 60 – 63; Col. 13, l. 30, to Col. 14, l. 25).
	Regarding claim 3, in addition to the limitations of claim 2, Manske discloses mechanically manipulating the towel breaks the frangible seal, joins the first compartment and the second compartment into a combined compartment, and allows the first reactant and the second reactant to mix and form a reaction mixture, thereby releasing or absorbing heat and changing the temperature of the cloth material and the liquid solution (squeezing or other pressure performs this function: e.g. Col. 15, ll. 15 – 19; Col. 17, ll. 3 – 7).
	Regarding claim 4, in addition to the limitations of claim 1, Manske discloses the towel comprises a plurality of compartments and a plurality of frangible seals (e.g. Fig. 27; Col. 16, ll. 53 – 60).
	Regarding claim 5, in addition to the limitations of claim 4, Manske discloses at least two of the plurality of compartments can be joined by rupturing at least one of the plurality of frangible seals.
	Regarding claim 6, in addition to the limitations of claim 1, Manske discloses the flexible reaction vessel is impermeable to the first reactant and the second reactant (e.g. Col. 14, l. 60, to Col. 16, l. 52; Col. 17, ll. 55 – 65).
	Regarding claim 7, in addition to the limitations of claim 1, Manske discloses the first reactant comprises water and the second reactant comprises an inorganic salt (e.g. Col. 14, ll. 49 – 54; Col. 16, l. 65, to Col. 17, l. 3; Col. 18, ll. 5 – 32).
Regarding claim 8, in addition to the limitations of claim 1, Manske discloses the first reactant comprises water and the second reactant comprises urea (e.g. Col. 18, ll. 15 – 25).
	Regarding claim 9, in addition to the limitations of claim 1, Manske discloses one or more seals are made by ultrasonic welding (e.g. Col. 7, ll. 59 – 63).
	Regarding claim 10, in addition to the limitations of claim 1, Manske discloses the cloth comprises a non-woven (e.g. Col. 5, l. 66, to Col. 6, l. 66; Col. 8, ll. 53 – 67; Col. 9, ll. 57 – 64; Col. 13, ll. 7 – 12, 35 – 38).
	Regarding claim 11, in addition to the limitations of claim 1, Manske discloses the towel a phase change material (“supercooled salt” which crystallizes upon activation: e.g. Fig. 25, 26; Col. 19, ll. 13 – 30).
	Regarding claim 12, in addition to the limitations of claim 2, Manske discloses the liquid solution is, e.g., a cleaning solution (“cleaning formula: e.g. Col. 6, ll. 51 – 63).
	Regarding claim 13, in addition to the limitations of claim 1, Manske discloses the cloth comprises a mechanical attachment (e.g. adhesive: e.g. Col. 7, l. 24, to Col. 8, l. 3; Col. 9, l. 41, to Col. 10, l. 5).
	Regarding claim 14, in addition to the limitations of claim 13, Manske discloses the mechanical attachment is, e.g., adhesives (e.g. Col. 7, l. 24, to Col. 8, l. 3; Col. 9, l. 41, to Col. 10, l. 5).
	Regarding claim 15, in addition to the limitations of claim 12, Manske discloses the liquid solution comprises an antiseptic (“disinfectant”: e.g. Col. 13, l. 67, to Col. 14, l. 3).
	Regarding claim 17, in addition to the limitations of claim 1, Manske discloses one or more reactants comprises a color (“copper sulfate”: e.g. Col. 18, ll. 5 – 8; Jagannath states copper sulfate is blue: e.g. Col. 9, ll. 29 – 30).
	Regarding claim 20, Manske discloses a method of using a towel comprising: providing a towel (“semi-enclosed applicator”, e.g. “mitt” 10: e.g. Fig. 1 – 6; Col. 2, ll. 7 – 29; Col. 2, l. 65, to Col. 19, l. 30) comprising: a flexible reaction vessel, wherein the reaction vessel includes a first compartment containing a first reactant and a second compartment containing a second reactant (“heating/cooling element”, “temperature changing element”, e.g. “rupturable pouch” 240: e.g. Fig. 7 – 28; Col. 3, l. 53, to Col. 4, l. 29; Col. 14, l. 28, to Col. 19, l. 30); a frangible seal separating the first compartment and the second compartment (“frangible seal” 242: e.g. Fig. 7 – 28; Col. 15, ll. 15 – 19; Col. 16, l. 60, to Col. 17, l. 45); 24 or a “back panel” 26 respectively forming “front outer surface” 31 and “rear outer surface” 33 of the “mitt” 10: e.g. Fig. 1 – 6; Col. 5, l. 66, to Col. 8, l. 67); breaking the frangible seal (e.g. via squeezing or other pressure performs this function: e.g. Col. 15, ll. 15 – 19; Col. 17, ll. 3 – 7); and mixing the first reactant and the second reactant to form a reaction mixture, wherein the reaction mixture causes the temperature of the towel to change (e.g. as a result of the squeezing or other pressure performs this function to achieve a heating or cooling effect: e.g. Col. 14, l. 28, to Col. 17, ll. 3 – 7).
	The examiner regards Manske’s “semi-enclosed applicator”, e.g. “mitt” 10, as a towel in view of its desired absorbent functions, e.g. as a cleaning apparatus, and the fact that portions of the “mitt” 10, especially the cloth, comprise towel materials (e.g. Col. 2, ll. 18 – 29; Col. 6, l. 64, to Col. 10, l. 59).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Manske as applied to claim 1 above, and further in view of Fish (US 2004/0065315 A1).
Regarding claim 16, in addition to the limitations of claim 1, Manske discloses the towel comprises an exterior envelope that contains the towel (“rupturable pouch” 240 is contained by the “front panel” 24 and the “back panel” 26 both of which comprise a plurality of layers: e.g. Fig. 7 – 28; Col. 14, l. 28, to Col. 19, l. 30).
	Although Manske is not specific as to the towel comprising a fold along the frangible seal, this feature would have been obvious in view of Fish.
	Fish discloses folding articles such that a more compact pacing is provided in an envelope (e.g. Fig. 7, 8; ¶ [0049]).
	Manske discloses reaction of the first and second reactants occurs after mixing (e.g. as a result of the squeezing or other pressure performs this function to achieve a heating or cooling effect: e.g. Col. 14, l. 28, to Col. 17, ll. 3 – 7).  In the side-by-side arrangement of the first and second compartments (e.g. Fig. 7 – 28), one of ordinary skill in the art would have observed the reaction between the first and second reactants occurs where the seal breaks first before spreading to the remainder of the towel.  If Manske’s “rupturable pouch” is folded such that the first and second compartments are stacked more compactly in the same size volume, one of ordinary skill in the art would have understood the first and second compartments are closer to one another, thereby allowing more of the first and second reactants to react to one another, thus expediting the heating or cooling effect.  Such functioning is consistent with, or at least beneficial to, Manske’s desires for providing even heating or cooling (e.g. Col. 15, ll. 48 – 61).  Noting the smaller thickness of the frangible seal relative to the compartments (Manske: e.g. Fig. 7 – 28), folding would have been observed to be best performed thereat, notably to place as much of the facing surface areas of the first and second compartments into contact with one another.
	Therefore, in order to expedite the heating or cooling as well as to provide better distribution thereof, it would have been obvious to provide Manske’s towel with a fold along the frangible seal.
	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manske in view of Hughes (US 9,334,098 B1).
	Regarding claim 18, Manske discloses a towel (“semi-enclosed applicator”, e.g. “mitt” 10: e.g. Fig. 1 – 6; Col. 2, ll. 7 – 29; Col. 2, l. 65, to Col. 19, l. 30) comprising: a flexible reaction vessel, wherein the reaction vessel includes a first compartment containing a first reactant and a second compartment 240: e.g. Fig. 7 – 28; Col. 3, l. 53, to Col. 4, l. 29; Col. 14, l. 28, to Col. 19, l. 30); a frangible seal separating the first compartment and the second compartment (“frangible seal” 242: e.g. Fig. 7 – 28; Col. 15, ll. 15 – 19; Col. 16, l. 60, to Col. 17, l. 45); and a cloth at least partially attached to the towel and at least partially forming an outer surface of the towel (a nonwoven comprised in either of a “front panel” 24 or a “back panel” 26 respectively forming “front outer surface” 31 and “rear outer surface” 33 of the “mitt” 10: e.g. Fig. 1 – 6; Col. 5, l. 66, to Col. 8, l. 67), wherein the first reactant and the second reactant mix (e.g. as a result of squeezing or other pressure when breaking the frangible seal: e.g. Col. 14, l. 28, to Col. 17, ll. 3 – 7).
	The examiner regards Manske’s “semi-enclosed applicator”, e.g. “mitt” 10, as a towel in view of its desired absorbent functions, e.g. as a cleaning apparatus, and the fact that portions of the “mitt” 10, especially the cloth, comprise towel materials (e.g. Col. 2, ll. 18 – 29; Col. 6, l. 64, to Col. 10, l. 59).
	Although Manske is not specific as to the first reactant and the second reactant mix comprising enzymes, this feature would have been obvious in view of Hughes.
	Hughes discloses enzymes may be provided as an adjunct material in frangible and flexible reaction vessels as a means to effect chemical breakdown of various organic materials (e.g. Col. 5, ll. 34 – 37; Col. 8, ll. 5 – 10; Col. 18, ll. 1 – 39).
	Among other properties, Manske desires for the towel to be compostable or otherwise disposable in an environmentally compatible manner (e.g. Col. 4, ll. 40 – 45; Col. 5, ll. 40 – 42).  Furthermore, the flexible reaction vessel is at least partially permeable to liquids (e.g. Col. 15, ll. 27 – 40), and Hughes discloses enzymes can be used as a cleaning agent (e.g. Col. 15, ll. 62 – 66).
	Therefore, in order to expedite composting and disposability of the towel as well as to provide additional cleaning power, it would have been obvious to provide enzymes in the first and/or second reactants as Hughes suggests, e.g. those enzymes which can successfully breakdown at least a portion of the towel.
	Regarding claim 19, in addition to the limitations of claim 18, in view of Manske’s desire for biodegradation (e.g. Col. 4, ll. 40 – 45; Col. 5, ll. 40 – 42), it follows one of ordinary skill would employ 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783             

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783